IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0656
                            Filed January 10, 2018


RANDLE S. JENSEN,
    Plaintiff-Appellant,

vs.

CHAMPION WINDOW OF OMAHA, L.L.C.,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Paul D. Scott, Judge.



      A former employee appeals the district court’s summary judgment ruling

and argues the court erred in applying Nebraska law to this dispute. AFFIRMED.



      Terry A. White of Carlson & Burnett, LLP, Omaha, Nebraska, for appellant.

      Kenneth M. Wentz III and Sarah J. Millsap of Jackson Lewis, P.C., Omaha,

Nebraska, for appellee.



      Considered by Vogel, P.J., and Tabor and Bower, JJ.
                                          2


VOGEL, Presiding Judge.

       Randle Jensen was fired from his job with Champion Window of Omaha,

L.L.C., in August 2013. In February 2016, he filed a lawsuit against Champion in

Iowa alleging he was wrongfully discharged when he refused to sign a lead

certification form for an Iowa construction project. Champion filed a motion to

dismiss the claim, which the district court granted based on the court’s conclusion

that Nebraska law applied to the dispute. Jensen appeals claiming the court erred

in applying Nebraska law and that Iowa law should be applicable to his claim.

Because we conclude the district court correctly applied Nebraska law to this

dispute, we affirm the district court’s dismissal of Jensen’s lawsuit.

I. Background Facts and Proceedings.

       After Jensen was fired from employment, he filed a lawsuit against

Champion in Nebraska Federal District Court. That action was dismissed following

Champion’s motion for summary judgment.           The federal court concluded the

federal claims had no merit and then decided to decline to exercise supplemental

jurisdiction over the state-law claims. Jensen then filed petitions against Champion

in both the state court in Nebraska, and in the Iowa District Court in Polk County.

       Jensen’s Nebraska state lawsuit was dismissed following Champion’s

motion to dismiss after that court concluded the law Jensen cited to support his

claims did not contain a private right of action, his newly asserted claims were

precluded by the federal district court’s dismissal, and the claims were otherwise

time barred. This dismissal was upheld on appeal by the Nebraska Court of

Appeals. Jensen v. Champion Window of Omaha, LLC, 900 N.W.2d 590, 592
                                          3


(Neb. Ct. App. 2017) (addressing Jensen’s challenge to the lower court’s

conclusion that his newly asserted claims were barred by issue preclusion).

       With respect to the litigation in Iowa, Champion filed a motion to dismiss in

July 2016, asserting there is no private right of action under the law Jensen cited

for his retaliation claims and the Nebraska federal court’s dismissal precluded the

retaliation claims and the wrongful discharge claim. The court granted in part

Champion’s motion, concluding there was no private right of action under the law

Jensen cited in support of his retaliation claims but determining his wrongful

discharge claim was not precluded by the federal court’s dismissal.

       Champion then filed a second motion to dismiss, asserting Nebraska law

applied to the parties’ employment relationship and as a result, Jensen’s petition,

which alleged only wrongful discharge under Iowa law, failed to state a claim upon

which relief could be granted.       After a hearing, the district court granted

Champion’s second motion to dismiss, concluding Nebraska law applied because

“[e]very aspect of Jensen’s relationship with Champion occurred in Nebraska.

Jensen is a Nebraska resident. Champion is a Nebraska company. Champion

hired Jensen in Nebraska. Jensen worked primarily in Nebraska.” The court went

on to find: “Iowa does not have the most significant relationship to the events giving

rise to Jensen’s complaint . . . .      Iowa law cannot govern the employment

relationship between a foreign company that performs minimal . . . work in Iowa,

and its employee, a citizen of a foreign state, who has no ties to Iowa.” Jensen

appeals the court’s dismissal of his petition.
                                          4


II. Scope and Standard of Review.

       Our review of the district court’s ruling on a motion to dismiss is for the

correction of errors at law. Griffen v. State, 767 N.W.2d 633, 634 (Iowa 2009).

“We view the petition in the light most favorable to the plaintiff and will uphold

dismissal only if the plaintiff’s claim could not be sustained under any state of facts

provable under the petition.” Id. (citation omitted).

III. Choice of Law.

       Jensen asserts the court erred in relying on the contract choice-of-law rules

when determining which state’s law applied to this case. He argues his claim of

wrongful discharge arises from tort, and therefore, the court was required to apply

the tort choice-of-law rules, which he claims result in the application of Iowa law.

       In support of its ruling, the district court cited the case of Helfer v. Corona

Products, 127 F.2d 612, 622 (8th Cir. 1942), which determined the law of the state

where a contract was executed governed the dispute between an employer and a

sales agent. The court also cited the Restatement (Second) of Conflict of Laws

section 196 (Am. Law Inst. 1971), which provides the law of the state where a

contract requires services to be rendered applies to disputes regarding the validity

of the contract unless some other state has a more significant relationship to the

transaction and the parties. We agree both citations apply to actions involving

contract disputes and do not refer to common law tort actions such as wrongful

discharge. See Jasper v. H. Nizam, Inc., 764 N.W.2d 751, 761 (Iowa 2009) (noting

Iowa has long recognized the tort of wrongful discharge as an exception to the

employment-at-will doctrine).
                                          5


       Even assuming the tort conflict-of-law rules govern in this matter as Jensen

alleges, we still determine Nebraska law is applicable to Jensen’s claim. Under

the Restatement (Second) of Conflict of Laws section 145(1) (Am. Law Inst. 1971),

“[t]he rights and liabilities of the parties with respect to an issue in tort are

determined by the local law of the state which, with respect to that issue, has the

most significant relationship to the occurrence and the parties under the principles

stated in § 6.” See Cameron v. Hardisty, 407 N.W.2d 595, 597 (Iowa 1987) (noting

“Iowa has adopted the ‘modern’ choice of law rules” contained in Restatement

(Second) of Conflict of Laws § 145 (Am. Law Inst. 1971)). When determining which

state has the most significant relationship to the occurrence and the parties, the

court is to consider the following contacts:

              (a) the place where the injury occurred,
              (b) the place where the conduct causing the injury occurred,
              (c) the domicil, residence, nationality, place of incorporation
       and place of business of the parties, and
              (d) the place where the relationship, if any, between the
       parties is centered.

Restatement (Second) of Conflict of Laws § 145(2) (Am. Law Inst. 1971). These

contacts are to be considered under the principles in section 6, which provides:

       [T]he factors relevant to the choice of the applicable rule of law
       include
               (a) the needs of the interstate and international systems,
               (b) the relevant policies of the forum,
               (c) the relevant policies of other interested states and the
       relative interests of those states in the determination of the particular
       issue,
               (d) the protection of justified expectations,
               (e) the basic policies underlying the particular field of law,
               (f) certainty, predictability and uniformity of result, and
               (g) ease in the determination and application of the law to be
       applied.

Restatement (Second) of Conflict of Laws § 6(2) (Am. Law Inst. 1971).
                                         6


       Here, Jensen identifies only one contact with Iowa—prior to his termination,

he was asked to certify the lead testing for a project in Iowa that Champion

completed. However, Jensen admitted in his petition that he had “never worked

on, visited or tested” that project in Iowa. The request for Jensen to sign the

certification was made in Nebraska. Contrary to this single contact, the pertinent

contacts from section 145 and section 6 for Jensen’s wrongful discharge claim

focus solely on Nebraska.

       Under section 145, the injury—the loss of Jensen’s job—occurred in

Nebraska.    The location of the conduct causing the injury also occurred in

Nebraska—according to Jensen’s petition, he was asked to sign a falsified lead

certification in Nebraska and he was fired from his job in Nebraska. Jensen’s

domicile is Nebraska, and Champion Window of Omaha is incorporated in

Nebraska with a principle place of business there. The employment relationship

between Jensen and Champion is also centered in Nebraska, where Jensen did

most of his work for the company.

       Under section 6, we do not see that the needs of the interstate or

international systems are implicated in this case.        The relevant policies of

Nebraska in controlling the employer/employee relationships of its citizens

outweigh the policy interest of Iowa in ensuring proper lead abatement procedures

are followed. Neither party had any justified expectations in applying Iowa law,

and there do not appear to be any policies underlying wrongful discharge that need

to be addressed by the application of Iowa law. The certainty, predictability, and

uniformity of result favors applying Nebraska law in light of the fact the employment
                                         7


relationship was centered in that state. And finally, there is no issue regarding the

ease with which the law of either forum could be determined and applied.

       Thus, even assuming the district court applied the incorrect choice-of-law

rules to Champion’s motion to dismiss, we still conclude under the tort choice-of-

law rules Nebraska law applies to Jensen’s wrongful discharge claim. Because

Nebraska law applies, the district court was correct to conclude this action must

be dismissed as Jensen only pled a cause of action for wrongful discharge under

Iowa common law.

       AFFIRMED.